
	
		II
		Calendar No. 674
		109th CONGRESS
		2d Session
		S. 1129
		IN THE SENATE OF THE UNITED STATES
		
			May 26, 2005
			Mr. Lugar (for himself,
			 Mr. Hagel, Mr.
			 Martinez, Mrs. Clinton,
			 Mr. Stevens, Mr. Alexander, Mr.
			 Cochran, Mr. Coleman,
			 Mr. Obama, Mr.
			 Thune, Mr. Isakson, and
			 Mr. Biden) introduced the following bill;
			 which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		
			December 8, 2006
			Reported by Mr. Lugar,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To provide authorizations of appropriations for certain
		  development banks, and for other purposes. 
	
	
		1.Short titleThis Act may be cited as the
			 Development Bank Reform and
			 Authorization Act of 2005.
		2.FindingsCongress makes the following
			 findings:
			(1)The United States
			 has strong national security and humanitarian interests in alleviating poverty
			 and promoting development around the world.
			(2)The World Bank,
			 the African Development Bank, the Asian Development Bank, the European Bank for
			 Reconstruction and Development, and the Inter-American Development Bank
			 leverage the resources that the United States and other donors can devote to
			 such goals.
			(3)Contributions from
			 the United States and other donors to the multilateral development banks must
			 be well managed so that the mission of such banks is fully realized and not
			 undermined by corruption. Bribes can influence important bank decisions on
			 projects and contractors and misuse of funds can inflate project costs, cause
			 projects to fail, and undermine development effectiveness.
			(4)Officials of the
			 World Bank have identified corruption as the single greatest obstacle to
			 economic and social development. Corruption undermines development by
			 distorting the rule of law and weakening the institutional foundation on which
			 economic growth depends.
			(5)Officials of the
			 World Bank have determined that the harmful effects of corruption are
			 especially severe on the poor, who are hardest hit by economic decline, are
			 most reliant on the provision of public services, and are least capable of
			 paying the extra costs associated with bribery, fraud, and the misappropriation
			 of economic privileges.
			(6)In hearings before
			 the Foreign Relations Committee of the Senate, it was demonstrated that—
				(A)significant
			 multilateral development bank funding has been lost to corruption and it is
			 difficult to ascertain such amount precisely, in part because the multilateral
			 development banks have not implemented procedures to calculate such amounts,
			 either in the aggregate or on a country basis;
				(B)the multilateral
			 development banks are taking action to address fraud and corruption but
			 additional measures remain to be carried out;
				(C)the capability of
			 anti-corruption mechanisms are not consistent among the multilateral
			 development banks and divergences in anti-corruption policies exist that may
			 hinder coordination on fighting corruption;
				(D)weaknesses in
			 whistleblower policy and practice exist at the multilateral development banks,
			 to varying degree, that impede anti-fraud and anti-corruption efforts;
				(E)greater
			 transparency is necessary to provide effective development aid;
				(F)the Secretary of
			 the Treasury encourages anti-corruption efforts at the multilateral development
			 banks and reviews loans made by such banks, however, the United States has
			 limited ability to investigate the misuse of funds from such banks; and
				(G)in some cases, the
			 countries bearing the cost of prosecuting corruption related to the
			 multilateral development banks are the countries that can least afford such
			 costs, for example, the Government of Lesotho incurred considerable expense,
			 despite competing priorities, such as those arising from an HIV/AIDS rate of
			 more than 25 percent in that country, to investigate and prosecute fraud and
			 corruption related to a project that received funding from the World Bank and
			 the World Bank did not contribute money towards the prosecution or
			 investigation.
				(7)The General
			 Accounting Office issued a report in 2001 that evaluated the external audit
			 reporting of the African Development Bank, the Asian Development Bank, the
			 European Bank for Reconstruction and Development, and the Inter-American
			 Development Bank and a report in 2000 that evaluated the internal controls of
			 the World Bank, and recommended measures to strengthen such audit reporting and
			 controls.
			(8)The International
			 Financial Institutions Advisory Commission (also known as the Meltzer
			 Commission) concluded in 2000, among other things, that—
				(A)pressure to lend
			 for lending's sake is built into the structure of the multilateral development
			 banks;
				(B)although several
			 of the multilateral development banks recognize this problem and have called
			 attention to the need for change, there is, at most, weak counterbalance to the
			 pressure to lend; and
				(C)the multilateral
			 development banks' systems for project evaluation, performance evaluation, and
			 project selection must be improved, and that such evaluation should be a
			 repetitive process spread over time, including many years after final
			 disbursement of funds.
				3.DefinitionsIn this Act:
			(1)Appropriate
			 Congressional CommitteesThe term appropriate congressional
			 committees means the Committee on Foreign Relations and the Committee on
			 Banking, Housing, and Urban Affairs of the Senate and the Committee on
			 International Relations and the Committee on Financial Services of the House of
			 Representatives.
			(2)Group of
			 7The term Group of 7 means Canada, France, Germany,
			 Italy, Japan, the United Kingdom, and the United States.
			(3)Group of
			 8The term Group of 8 means the Group of 7 and
			 Russia.
			(4)Multilateral
			 development banksThe term multilateral development
			 banks means the African Development Bank, the Asian Development Bank,
			 the European Bank for Reconstruction and Development, the Inter-American
			 Development Bank, the World Bank, and any subsidiary or affiliate of such
			 institutions.
			(5)PersonThe
			 term person includes a government, a government-controlled entity,
			 a corporation, a company, an association, a firm, a partnership, a society, and
			 a joint stock company, as well as an individual.
			(6)SecretaryExcept
			 as otherwise provided, the term Secretary means the Secretary of
			 the Treasury.
			(7)World
			 bankThe term World Bank means the International
			 Bank for Reconstruction and Development, the International Development
			 Association, the International Finance Corporation, and the Multilateral
			 Investment Guarantee Agency and any subsidiary or affiliate of such
			 institutions.
			4.Reforms
			(a)AuthorityThe
			 Secretary is authorized to seek the creation of a pilot program that
			 establishes an Anti-Corruption Trust at the World Bank, as described in this
			 section.
			(b)PurposesThe
			 purposes of the Anti-Corruption Trust pilot program shall include—
				(1)to assist poor
			 countries in investigations and prosecutions of fraud and corruption related to
			 a loan, grant, or credit of the World Bank; and
				(2)to determine
			 whether such a program should be carried out at other multilateral development
			 banks.
				(c)Repayment of
			 FundsIf a poor country assesses a fine or receives any
			 renumeration as part of a prosecution paid for with funds from the
			 Anti-Corruption Trust pilot program, such country shall repay the amount
			 received from the Trust until the total amount received by such country is
			 repaid.
			(d)MonitoringThe
			 Secretary shall be responsible for establishing a system for monitoring the
			 disbursement and use of funds from the Anti-Corruption Trust pilot program and
			 promoting access to such funds by poor countries that are challenged by the
			 high cost of investigating and prosecuting corruption and fraud linked to a
			 loan from, or a project funded by, the World Bank.
			(e)Other
			 DonorsThe Secretary shall encourage other donors to the
			 multilateral development banks to contribute funds to the Anti-Corruption
			 Trust.
			(f)Poor Countries
			 DefinedIn this section, the term poor countries
			 means countries eligible to borrow from the International Development
			 Association, as such eligibility is determined by gross national product per
			 capita, lack of creditworthiness to borrow on market terms, and good policy
			 performance.
			(g)Reports
				(1)Report on
			 implementationNot later than September 1, 2006, the Secretary
			 shall submit to the appropriate congressional committees a report that
			 describes the actions taken to establish the Anti-Corruption Trust as described
			 in this section.
				(2)Report on
			 evaluationNot later than September 1, 2007, the Secretary shall
			 submit to the appropriate congressional committees a report that—
					(A)evaluates the
			 effectiveness of the Anti-Corruption Trust pilot program; and
					(B)evaluates the
			 feasibility of establishing similar trusts at other multilateral development
			 banks.
					(h)Authorization of
			 AppropriationsThere is authorized to be appropriated to the
			 Secretary such sums as may be necessary for contribution on behalf of the
			 United States to an Anti-Corruption Trust if a pilot program establishing such
			 a Trust is established as described in this section.
			5.Promotion of
			 policy goals at Multilateral Development BanksTitle XV of the International Financial
			 Institutions Act (22 U.S.C. 262o) is amended by adding at the end the
			 following:
			
				1505.Promotion of
				policy goals
					(a)DefinitionsIn
				this section:
						(1)Appropriate
				Congressional CommitteesThe term appropriate congressional
				committees means the Committee on Foreign Relations and the Committee on
				Banking, Housing, and Urban Affairs of the Senate and the Committee on
				International Relations and the Committee on Financial Services of the House of
				Representatives.
						(2)Multilateral
				development banksThe term multilateral development
				banks means the African Development Bank, the Asian Development Bank,
				the European Bank for Reconstruction and Development, the Inter-American
				Development Bank, the World Bank, and any subsidiary or affiliate of such
				institutions.
						(3)PersonThe
				term person includes a government, a government-controlled entity,
				a corporation, a company, an association, a firm, a partnership, a society, and
				a joint stock company, as well as an individual.
						(4)SecretaryExcept
				as otherwise provided, the term Secretary means the Secretary of
				the Treasury.
						(5)World
				bankThe term World Bank means the International
				Bank for Reconstruction and Development, the International Development
				Association, the International Finance Corporation, and the Multilateral
				Investment Guarantee Agency, and any subsidiary or affiliate of such
				institutions.
						(b)Transparency
						(1)Publication of
				statements
							(A)In
				generalNot later than 60 calendar days after a meeting of the
				board of directors of a multilateral development bank, the Secretary shall
				provide for publication on the Internet Web site of the Department of the
				Treasury of—
								(i)the justification
				for each vote by the United States Executive Director at the multilateral
				development bank on any matter before the board of directors of the bank;
				and
								(ii)any written
				statement presented at the meeting by such United States Executive Director at
				the bank concerning—
									(I)a lending, grant,
				or guarantee operation which would result or be likely to result in significant
				social or environmental effects;
									(II)an institutional
				policy or strategy of the bank that generates significant public interest,
				including operational policies and sector or thematic strategies;
									(III)a project on
				which a claim has been made to the inspection mechanism of the bank; or
									(IV)a case pending
				before the inspection mechanism of the bank.
									(B)Redacted
				materialThe Secretary may redact material from the material to
				be made available under subparagraph (A) if the Secretary determines such
				material is too sensitive for public distribution.
							(2)Voice and
				voteThe Secretary shall instruct the United States Executive
				Director at each multilateral development bank to inform the bank of the
				publication policy described in paragraph (3), and use the voice and vote of
				the United States to implement such policy.
						(3)Publication
				policy
							(A)In
				generalThe publication policy referred to in paragraph (2) is a
				policy that each multilateral development bank shall—
								(i)make available to
				the public, including on the Internet Web site of such bank, the loan, credit,
				and grant documents, country assistance strategies, sector strategies, and
				sector policies prepared by the bank that are to be presented for endorsement
				or approval by the board of directors of the bank, 15 calendar days prior to
				the date that such document, strategy, or policy will be considered by the
				board or, if not available at that time, at the time the documents are
				distributed to the board;
								(ii)make available to
				the public all draft country strategies 120 calendar days prior to
				consideration of such strategies by the board of directors of the bank;
								(iii)make a concerted
				effort to distribute paper copies of the material referred to in clauses (i)
				and (ii) to communities affected by the documents referred to in such
				clauses;
								(iv)make available to
				the public, including on the Internet Web site of such bank, the minutes of a
				meeting of the board of directors of the bank, not later than 60 calendar days
				after the date that the bank approves the minutes of the board meeting;
								(v)make available to
				the public, including on the Internet Web site of such bank, a summary of
				discussion of the meeting of the board of directors of the bank, not later than
				90 calendar days after the date of the meeting;
								(vi)keep a written
				transcript or electronic recording of each meeting of its board of directors
				and preserve the transcript or recording for not less than 10 years after the
				date of such meeting; and
								(vii)make available
				to the public a written transcript or an electronic recording of a meeting of
				the board of directors of the bank during the 5-year period beginning on the
				date that is 5 years after the date of the meeting.
								(B)Redacted
				materialThe president of a multilateral development bank may
				redact material from the material to be made available under subparagraph (A)
				if the president of a multilateral development bank determines such material is
				too sensitive for public distribution.
							(c)Strengthening
				development bank administrationThe Secretary shall instruct the
				United States Executive Director at each multilateral development bank to
				inform the bank of, and use the voice and vote of the United States to achieve
				at the bank, the following United States policy goals:
						(1)Each multilateral
				development bank shall require mandatory financial disclosure of any possible
				or apparent conflict of interest by each employee of the bank, consultant to
				the bank, or independent expert to the bank whose duties and responsibilities
				include, through decision or the exercise of judgment, the taking of any action
				regarding—
							(A)contracting or
				procurement;
							(B)developing,
				administering, managing, or monitoring loans, grants, programs, projects,
				subsidies, or other conferred financial or operational benefits provided by the
				bank; or
							(C)evaluating or
				auditing any project, program or entity.
							(2)Each multilateral
				development bank shall reform the pressure to lend incentive
				structure at such bank by linking project design and implementation to staff
				performance appraisals and shall require that staff increase its focus on
				monitoring existing loans.
						(3)Each multilateral
				development bank shall continue strengthening whistleblower policies at the
				bank to the level of emerging standards for national and international law in
				the Sarbanes-Oxley Act of 2002 (15 U.S.C. 7201 et seq.), the Inspector General
				Act of 1978 (5 U.S.C. App.), and the model approved for member nations by the
				Organization of American States to implement the Inter-American Convention
				Against Corruption, done at Caracas on March 29, 1996.
						(4)All loan, credit,
				guarantee, and grant documents and other agreements with borrowers shall
				include provisions for the financial resources and conditionality necessary to
				ensure that a person who obtains financial support from a multilateral
				development bank complies with applicable bank policies and national and
				international laws in carrying out the terms and conditions of such documents
				and agreements, including bank policies and national and international laws
				pertaining to the comprehensive assessment and transparency of the activities
				supported, such as those concerning public consultation, access to information,
				public health, safety, and environmental protection.
						(5)Each multilateral
				development bank shall develop clear procedures setting forth the circumstances
				under which a person will be barred from receiving a loan, contract, grant, or
				credit from such bank, shall make such procedures available to the public, and
				shall make the identities of such person available to the public.
						(6)Each multilateral
				development bank shall coordinate policies across international institutions on
				issues including debarment, cross-debarment, procurement and consultant
				guidelines, and fiduciary standards so that a person that is debarred by one
				multilateral development bank is automatically declared ineligible to conduct
				business with the other multilateral development banks during the specified
				ineligibility period.
						(d)Anti-Corruption
				practices
						(1)Voice and
				voteThe Secretary shall instruct the United States Executive
				Director at each multilateral development bank to inform the bank of the United
				States anti-corruption policy described in paragraph (2), and use the voice and
				vote of the United States to implement such policy at the bank.
						(2)Anti-corruption
				policyThe anti-corruption policy referred to in paragraph (1) is
				the United States policy that a person that receives money from a multilateral
				development bank shall sign a code of conduct that embodies the standards set
				out in section 104 of the Foreign Corrupt Practices Act of 1977 (15 U.S.C.
				78dd–2), and that prohibits such person from corruptly in furtherance of an
				offer, payment, promise to pay, or authorization of the payment of any money,
				or offer, gift, promise to give, or authorization of the giving of anything of
				value to any official for purposes, directly or indirectly—
							(A)(i)influencing any act or
				decision of such official in his or her official capacity;
								(ii)supporting any
				political party, political entity, any official of a political party, or any
				candidate for political office;
								(iii)inducing such
				official to do or omit to do any act in violation of the lawful duty of such
				official; or
								(iv)securing any
				improper advantage; or
								(B)inducing such
				official to use the official's influence with a government or instrumentality
				thereof, to affect or influence any act or decision of such government or
				instrumentality,
							in order to assist such person in
				obtaining or retaining business for or with, or directing business to, any
				other person.(e)Strengthening
				development bank auditing
						(1)Voice and
				voteThe Secretary shall instruct the United States Executive
				Director at each multilateral development bank to inform the bank of, and use
				the voice and vote of the United States to achieve at the bank, the following
				United States policy goals:
							(A)Each multilateral
				development bank shall—
								(i)establish an
				independent Office of an Inspector General, establish or strengthen an
				independent auditing function at the bank, and require that the Inspector
				General and the auditing function report directly to the board of directors of
				the bank; and
								(ii)adopt and
				implement an internationally recognized internal controls framework, allocate
				adequate staffing to auditing and supervision, require external audits of
				internal controls, and external and forensic audits of loans where fraud is
				suspected.
								(B)Each multilateral
				development bank shall establish a plan and schedule for conducting regular,
				independent audits of internal management controls and procedures for meeting
				operational objectives, complying with the policies of such bank, and
				preventing fraud, and making reports describing the scope and findings of such
				audits available to the public.
							(C)Each multilateral
				development bank shall establish effective procedures for the receipt,
				retention, and treatment of—
								(i)complaints
				received by the bank regarding fraud, accounting, mismanagement, internal
				accounting controls, or auditing matters; and
								(ii)the confidential,
				anonymous submission, particularly by employees of the bank, of concerns
				regarding fraud, accounting, mismanagement, internal accounting controls, or
				auditing matters.
								(D)Each multilateral
				development bank shall post on the Internet Web site of such bank an annual
				report containing statistical summaries and case studies of the fraud and
				corruption cases pursued by the bank's investigations unit.
							(f)Compensation
				packages for people negatively affected by development bank projects
						(1)Voice and
				voteThe Secretary shall instruct the United States Executive
				Director at each multilateral development bank to inform the bank of the United
				States policy goals related to compensation described in paragraph (2), and use
				the voice and vote of the United States to implement such policy at the
				bank.
						(2)Compensation
				policyThe compensation policy referred to in paragraph (1) is a
				policy that each multilateral development bank shall, for each project funded
				by the bank where compensation, including resettlement or rehabilitation
				assistance, is to be provided to persons adversely impacted by the project,
				require that an independent mechanism be established for, or included in the
				design of, the project to receive and adjudicate complaints from a person who
				is eligible for compensation if such person, not more than 6 years after the
				date of the completion of the project, finds that the compensation is either
				inadequate or improperly implemented.
						(g)EvaluationThe
				Secretary shall instruct the United States Executive Director at each
				multilateral development bank to inform the bank of, and use the voice and vote
				of the United States to achieve at the bank, the following goals:
						(1)Each multilateral
				development bank shall make the results of project and non-project operations
				evaluations available to the public, including through the Internet Web site of
				the bank and including information on the quantity of projects evaluated per
				year as a percentage of total projects carried out.
						(2)Each multilateral
				development bank shall require that all loans, grants, credits, policies, and
				strategies, including budget support, prepared by the bank include specific
				outcome and output indicators to measure results, and that the indicators and
				results be published periodically during the execution and at the completion of
				the appropriate project or program, and at the number of years after such
				completion determined to be appropriate for such loan, grant, credit, policy,
				or strategy.
						(3)Each multilateral
				development bank shall promote rigorous evaluation of projects and policies to
				ensure that the intent of such projects and policies is realized. Such a bank
				shall favor grants and loans to applicants who agree, in consultation with an
				independent evaluator or evaluators, to design projects to facilitate the
				evaluation of outcomes. Rigorous evaluations shall measure the impact on those
				served by a loan, grant, or credit and shall have a carefully constructed
				comparison group to help measure the impacts of the loan, grant, or
				credit.
						(h)Qualification
				policy
						(1)Voice and
				voteThe Secretary shall instruct the United States Executive
				Director at each multilateral development bank to encourage the bank to
				implement the qualification policy for borrowing countries described in
				paragraph (2), and use the voice and vote of the United States to achieve such
				policy at each bank.
						(2)Qualification
				policy for borrowing countriesThe qualification policy for
				borrowing countries referred to in paragraph (1) is a policy that requires, in
				addition to the standards in effect on the date of the enactment of the
				Development Bank Reform and Authorization Act of 2005, each multilateral
				development bank to qualify a country for budget support, adjustment lending,
				policy lending for non-project loans, grants, or credits, or other loans
				directed to the country's budget based on transparency in procurement and
				fiduciary requirements and requiring the borrowing country to make its budget
				available to the public before funds are disbursed to that country.
						(i)Microfinance and
				business developmentThe Secretary shall inform the management of
				each multilateral development bank and the public that it is the policy of the
				United States to encourage microfinance services for the poor and very poor (as
				that term is defined in section 259 of the Foreign Assistance Act of 1961 (22
				U.S.C. 2214a)), and micro-, small-, and medium-enterprise development programs,
				particularly in a country where the government of such country ranks poorly in
				the World Bank Institute's governance indicators.
					(j)Resource
				dependent country revenue transparency
						(1)Requirements for
				resource assistance for a governmentThe Secretary shall inform
				the management of each multilateral development bank and the public that it is
				the policy of the United States that any assistance provided by a such bank
				including any investment, loan, credit, grant, or guarantee, to a government of
				a resource-dependent country or for any project located in a resource-dependent
				country, other than humanitarian assistance, assistance to address HIV/AIDS,
				tuberculosis, malaria or food aid, may not be provided unless the government
				has in place or is taking the necessary steps to establish functioning systems
				for—
							(A)accurately
				accounting for all revenues received by a borrowing government from a person
				and all payments to a government in connection with the extraction or export of
				natural resources, such as gas, oil, oil shale, tar sands, coal, any metal,
				mineral, or timber;
							(B)the independent
				auditing of such payments and such revenues by a credible, independent auditor,
				applying international auditing standards, and the widespread regular public
				dissemination of the auditor's findings, including a reconciliation of
				aggregate payments and revenues;
							(C)verifying such
				revenues against the records for such payments made by each person, including
				widespread dissemination of aggregate payment information in a manner that
				protects proprietary information, that observes the law of the borrowing
				country, and that the person determines does not cause substantial competitive
				harm;
							(D)making available
				to the public all contracts between the government of such country or any
				person owned or controlled by such government, and any person that is engaged
				in the extraction or export of natural resources through a project or program
				supported by a bank, unless the person determines such disclosure would cause
				substantial competitive harm;
							(E)applying the
				revenue transparency approach described in this paragraph equally and fully to
				all extractive industry companies operating in the country, including
				state-owned entities; and
							(F)establishing a
				legal framework for disclosure of payments from a person or contracts with a
				person and outlining the level and extent of disclosure or payment information
				by companies in the extractive industries.
							(2)Requirements for
				other natural resource assistanceThe Secretary shall inform the
				management of each multilateral development bank and the public that it is the
				policy of the United States that any assistance, including any investment,
				loan, or guarantee, provided by such a bank to private sector sponsors for the
				extraction or export of natural resources in a resource-dependent country shall
				only be provided if the government of the country has in place or is taking
				necessary steps to establish the functioning systems described in subparagraphs
				(A) through (F) in paragraph (1) and if the private sector sponsors of such
				projects publicly disclose revenue payments made to the government of such
				country, in accordance with the laws of such country regarding the required
				level and extent of such disclosure.
						(3)Compliance with
				transparency guidelines prior to approval of assistanceIn
				furtherance of the policy described in paragraph (1), not later than 2 years
				after the date of the enactment of the Development Bank Reform and
				Authorization Act of 2005, the Secretary shall inform the management of each
				multilateral development bank and the public that it is the policy of the
				United States that any assistance by such a bank, including any investment,
				loan, credit, grant, or guarantee, other than humanitarian assistance,
				assistance to address HIV/AIDS, tuberculosis, or malaria or to provide food, to
				any government of a resource-dependent country or for any project located in
				such country, shall not be provided unless the bank, prior to the approval of
				such assistance, has—
							(A)determined that
				the government has in place the systems described in subparagraphs (A) through
				(F) of paragraph (1), based on all information that is relevant, applicable and
				reasonably available to the bank, including, the views of other international
				financial institutions active in such country and the views of civil society
				organizations that are active within and outside such country;
							(B)determined that
				private sector sponsors of projects for the extraction and export of natural
				resources have agreed to publicly disclose revenue payments to host
				governments; and
							(C)made available to
				the public the findings and conclusions identifying the information taken into
				consideration in making such determinations and the reasons for such
				determinations.
							(4)Resource-dependent
				country definedIn this subsection, the term
				resource-dependent country means a country that has—
							(A)an average share
				of natural resource-derived fiscal revenues of at least 25 percent of the total
				fiscal revenues during the preceding 3-year period; or
							(B)an average share
				of natural resource export proceeds of at least 25 percent of the total export
				proceeds during the preceding 3-year
				period.
							.
		6.Sense of Congress
			 on the Extractive Industry Transparency Initiative and G–8
			 AgreementsIt is the sense of
			 Congress that—
			(1)the President should continue promoting the
			 Extractive Industry Transparency Initiative as one approach to help ensure that
			 the revenues from extractive industries contribute to sustainable development
			 and poverty reduction, as such Initiative is a voluntary initiative
			 intended—
				(A)to promote greater transparency of
			 developing country government revenues and expenditures, procurement,
			 concession-granting systems; and
				(B)to work to recover stolen assets and
			 enforce antibribery laws;
				(2)the United States should encourage the
			 continued work of the G–8 to promote the Extractive Industries Transparency
			 Initiative; and
			(3)the United States
			 should support and encourage the carrying out of the agreements of the G–8 made
			 at the 2004 Summit at Sea Island, Georgia, and at the 2003 Summit at Evian,
			 France, to promote transparency in public budgets, including revenues and
			 expenditures, government procurement, public concessions, the granting of
			 licenses with special emphasis on countries with large extractive industries
			 sectors, including the agreements made at the Summit at Sea Island which
			 specifically—
				(A)support the
			 efforts of the Public Expenditure and Financial Accountability program at the
			 World Bank to help developing countries achieve accountability in public
			 finance and expenditure and to extend harmonized approaches to the assessment
			 and reform of their public financial, accountability, and procurement
			 systems;
				(B)invite developing
			 countries to prepare anticorruption action plans to implement the commitments
			 of such countries in regional and international conventions; and
				(C)achieve agreement
			 on full disclosure of the World Bank International Development Association's
			 Country Policy and Institutional Assessment results, with disclosure to begin
			 with the 2005 ratings.
				7.Reports from the
			 Government Accountability Office
			(a)Sense of
			 Congress on access to informationIt is the sense of Congress
			 that—
				(1)to evaluate the
			 compliance of the multilateral development banks with the policies of the
			 United States described in section 1505 of the International Financial
			 Institutions Act, as added by section 5 of this Act, and to prepare the reports
			 required by this section, the Comptroller General of the United States should
			 have full and complete access to financial information relating to the
			 multilateral development banks, including information related to the
			 performance, accountability, oversight, financial transactions, organization,
			 and activities of the multilateral development banks;
				(2)the Secretary
			 should seek to conclude memorandums of understanding with the multilateral
			 development banks to ensure that the United States will have access to
			 documents related to information described in paragraph (1); and
				(3)the Secretary of
			 the Treasury should facilitate access by the Comptroller General of the United
			 States to the financial information described in paragraph (1).
				(b)Report on
			 effectiveness of multilateral development banksNot later than 3
			 years after the date of the enactment of this Act, the Comptroller General of
			 the United States shall—
				(1)conduct a review
			 of the effectiveness of each multilateral development bank in achieving the
			 mission of such bank as set out in the articles of agreement of such bank,
			 specifically poverty reduction and economic development; and
				(2)submit to the
			 appropriate congressional committees a report on the findings of the
			 review.
				(c)Report on
			 consistency of multilateral development bank practices with statutory
			 policiesNot later than 3 years after the date of the enactment
			 of this Act, the Comptroller General of the United States shall prepare and
			 submit to the appropriate congressional committees a report on the extent to
			 which the practices of the multilateral development banks are consistent with
			 the policies of the United States, as expressly contained in Federal law
			 applicable to the multilateral development banks.
			(d)Report on
			 reforms at the multilateral development banksNot later than 1
			 year after the date of the enactment of this Act, the Comptroller General of
			 the United States shall prepare and submit to the appropriate congressional
			 committees a report on the extent of the implementation of the reforms called
			 for by the Group of 8 or by the Group of 7, starting with the 2000 Okinawa
			 Summit, as delineated in communiqués, chairman’s statements, and other official
			 communication through the summit or finance ministerial processes of the Group
			 of 8 or the Group of 7.
			8.Contributions to
			 multilateral development banks
			(a)World
			 BankThe International
			 Development Association Act (22 U.S.C. 284 et seq.) is amended by adding at the
			 end the following new section:
				
					23.Fourteenth
				Replenishment
						(a)Contribution
				Authority
							(1)In
				generalThe United States Governor of the Association is
				authorized to contribute on behalf of the United States $2,850,000,000 to the
				fourteenth replenishment of the resources of the Association.
							(2)Subject to
				appropriationsAny commitment to make the contribution authorized
				by paragraph (1) shall be effective only to such extent or in such amounts as
				are provided in advance in appropriations Acts.
							(b)Authorization of
				AppropriationsFor the contribution authorized by subsection (a),
				there are authorized to be appropriated, without fiscal year limitation,
				$2,850,000,000 for payment by the Secretary of the
				Treasury.
						.
			(b)African
			 Development Bank FundThe
			 African Development Fund Act (22 U.S.C. 290g et seq.) is amended by adding at
			 the end the following new section:
				
					218.Tenth
				Replenishment
						(a)Contribution
				Authority
							(1)In
				generalThe United States Governor of the Fund is authorized to
				contribute on behalf of the United States $407,000,000 to the tenth
				replenishment of the resources of the Fund.
							(2)Subject to
				appropriationsAny commitment to make the contribution authorized
				by paragraph (1) shall be effective only to such extent or in such amounts as
				are provided in advance in appropriations Acts.
							(b)Authorization of
				AppropriationsFor the contribution authorized by subsection (a),
				there are authorized to be appropriated, without fiscal year limitation,
				$407,000,000 for payment by the Secretary of the
				Treasury.
						.
			(c)Asian
			 Development Fund of the Asian Development BankThe Asian Development Bank Act (22 U.S.C.
			 285 et seq.) is amended by adding at the end the following new section:
				
					32.Eighth
				Replenishment
						(a)Contribution
				Authority
							(1)In
				generalThe United States Governor of the Bank is authorized to
				contribute on behalf of the United States $461,000,000 to the eighth
				replenishment of the resources of the Fund.
							(2)Subject to
				appropriationsAny commitment to make the contribution authorized
				by paragraph (1) shall be effective only to such extent or in such amounts as
				are provided in advance in appropriations Acts.
							(b)Authorization of
				appropriationsFor the contribution authorized by subsection (a),
				there are authorized to be appropriated, without fiscal year limitation,
				$461,000,000 for payment by the Secretary of the
				Treasury.
						.
			9.Annual
			 reports
			(a)Initial
			 reportNot later than September 1, 2006, the Secretary shall
			 submit a report to the appropriate congressional committees the describes the
			 actions taken by the United States Executive Director at each multilateral
			 development bank to implement the policy goals described in this Act and the
			 amendments made by this Act and any other actions that should be taken to
			 implement such goals.
			(b)UpdatesThe
			 Secretary shall submit to the appropriate congressional committees an annual
			 update of the report required by subsection (a) for each of the fiscal years
			 2007, 2008, and 2009.
			
	
		1.Short titleThis Act may be cited as the
			 Development Bank Reform and
			 Authorization Act of 2005.
		2.FindingsCongress makes the following
			 findings:
			(1)The United States has
			 strong national security and humanitarian interests in alleviating poverty and
			 promoting development around the world.
			(2)The World Bank, the
			 African Development Bank, the Asian Development Bank, the European Bank for
			 Reconstruction and Development, and the Inter-American Development Bank
			 leverage the resources that the United States and other donors can devote to
			 such goals.
			(3)Contributions from the
			 United States and other donors to the multilateral development banks must be
			 well managed so that the mission of such banks is fully realized and not
			 undermined by corruption. Corruption can influence important bank decisions on
			 projects and contractors and misuse of funds can inflate project costs, cause
			 projects to fail, undermine development effectiveness, and erode public
			 confidence in institutions.
			(4)Officials of the World
			 Bank have identified corruption as the single greatest obstacle to economic and
			 social development. Corruption undermines development by distorting the rule of
			 law and weakening the institutional foundation on which economic growth
			 depends.
			(5)Officials of the World
			 Bank have determined that the harmful effects of corruption are especially
			 severe on the poor, who are hardest hit by economic decline, are most reliant
			 on the provision of public services, and are least capable of paying the extra
			 costs associated with corruption, bribery, fraud, and the misappropriation of
			 economic privileges.
			(6)In hearings before the
			 Foreign Relations Committee of the Senate, it was demonstrated that—
				(A)significant multilateral
			 development bank funding has been lost to corruption and it is difficult to
			 ascertain such amount precisely, in part because the multilateral development
			 banks have not implemented procedures to calculate such amounts, either in the
			 aggregate or on a country basis;
				(B)the multilateral
			 development banks are taking action to address fraud and corruption but
			 additional measures remain to be carried out;
				(C)the capability of
			 anticorruption mechanisms, including investigations, reporting, and
			 disposition, are not consistent among the multilateral development banks and
			 divergences in anticorruption policies exist that may hinder coordination on
			 fighting corruption;
				(D)weaknesses in
			 whistleblower and reporting policy and practice exist at the multilateral
			 development banks, to varying degree, that impede antifraud and anticorruption
			 efforts;
				(E)greater transparency and
			 investigative independence is necessary to provide effective development
			 aid;
				(F)the Secretary of the
			 Treasury encourages anticorruption efforts at the multilateral development
			 banks and reviews loans made by such banks, however, the United States has
			 limited ability to investigate the misuse of funds from such banks; and
				(G)in some cases, the
			 countries bearing the cost of prosecuting corruption related to the
			 multilateral development banks are the countries that can least afford such
			 costs, for example, the Government of Lesotho incurred considerable expense,
			 despite competing priorities, such as those arising from an HIV/AIDS rate of
			 more than 25 percent in that country, to investigate and prosecute fraud and
			 corruption related to a project that received funding from the World Bank and
			 the World Bank did not contribute money towards the prosecution or
			 investigation.
				(7)The Government
			 Accountability Office issued a report in 2001 that evaluated the external audit
			 reporting of the African Development Bank, the Asian Development Bank, the
			 European Bank for Reconstruction and Development, and the Inter-American
			 Development Bank and a report in 2000 that evaluated the internal controls of
			 the World Bank, and recommended measures to strengthen such audit reporting and
			 controls.
			(8)The International
			 Financial Institutions Advisory Commission (also known as the Meltzer
			 Commission) concluded in 2000, among other things, that—
				(A)pressure to lend for
			 lending’s sake is built into the structure of the multilateral development
			 banks;
				(B)although several of the
			 multilateral development banks recognize this problem and have called attention
			 to the need for change, there is, at most, weak counterbalance to the pressure
			 to lend; and
				(C)the multilateral
			 development banks’ systems for project evaluation, performance evaluation, and
			 project selection must be improved, and that such evaluation should be a
			 repetitive process spread over time, including many years after final
			 disbursement of funds.
				3.DefinitionsIn this Act:
			(1)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means the Committee on Foreign Relations of the Senate and
			 the Committee on Financial Services of the House of Representatives.
			(2)Group of
			 7The term Group of 7 means Canada, France, Germany,
			 Italy, Japan, the United Kingdom, and the United States.
			(3)Group of
			 8The term Group of 8 means the Group of 7 and
			 Russia.
			(4)Multilateral
			 development banksThe term multilateral development
			 banks means the African Development Bank, the Asian Development Bank,
			 the European Bank for Reconstruction and Development, the Inter-American
			 Development Bank, the World Bank, and any subsidiary or affiliate of such
			 institutions.
			(5)PersonThe
			 term person includes a government, a government-controlled entity,
			 a corporation, a company, an association, a firm, a partnership, a society, and
			 a joint stock company, as well as an individual.
			(6)SecretaryExcept
			 as otherwise provided, the term Secretary means the Secretary of
			 the Treasury.
			(7)World
			 BankThe term World Bank means the International
			 Bank for Reconstruction and Development, the International Development
			 Association, the International Finance Corporation, and the Multilateral
			 Investment Guarantee Agency and any subsidiary or affiliate of such
			 institutions.
			4.Anticorruption proposal
			 and report
			(a)ProposalThe
			 Secretary shall develop a proposal for a mechanism or program, that includes
			 consideration of an anticorruption trust and of a set aside of loans or grants,
			 that could be established at the multilateral development banks—
				(1)to assist poor countries
			 in investigations and prosecutions of fraud and corruption related to a loan,
			 grant, or credit of the multilateral development banks;
				(2)to provide the means for
			 hands-on prosecutorial training and education in order to better equip
			 recipient countries to fight fraud and corruption; and
				(3)to build the capacity of
			 agencies in recipient countries to prevent fraud and corruption.
				(b)ReportNot
			 later than September 1, 2006, the Secretary shall submit to the appropriate
			 congressional committees a report on the proposal required by subsection
			 (a).
			5.Promotion of policy
			 goals at multilateral development banksTitle XV of the
			 International Financial Institutions
			 Act (22 U.S.C. 262o et seq.) is amended by adding at the end the
			 following:
			
				1505.Promotion of policy
				goals
					(a)DefinitionsIn
				this section:
						(1)Appropriate
				congressional committeesThe term appropriate congressional
				committees means the Committee on Foreign Relations of the Senate and
				the Committee on Financial Services of the House of Representatives.
						(2)Multilateral
				development banksThe term multilateral development
				banks means the African Development Bank, the Asian Development Bank,
				the European Bank for Reconstruction and Development, the Inter-American
				Development Bank, the World Bank, and any subsidiary or affiliate of such
				institutions.
						(3)PersonThe
				term person includes a government, a government-controlled entity,
				a corporation, a company, an association, a firm, a partnership, a society, and
				a joint stock company, as well as an individual.
						(4)SecretaryExcept
				as otherwise provided, the term Secretary means the Secretary of
				the Treasury.
						(5)World
				BankThe term World Bank means the International
				Bank for Reconstruction and Development, the International Development
				Association, the International Finance Corporation, and the Multilateral
				Investment Guarantee Agency, and any subsidiary or affiliate of such
				institutions.
						(b)Transparency
						(1)Publication of
				statements
							(A)In
				generalNot later than 60 calendar days after a meeting of the
				board of directors of a multilateral development bank, the Secretary—
								(i)shall provide for
				publication on the Web site of the Department of the Treasury of—
									(I)the justification for
				each vote by the United States Executive Director at the multilateral
				development bank on any policy, loan, grant, or credit before the board of
				directors of the bank; and
									(II)any official position
				statement issued at the meeting by such United States Executive Director at the
				bank concerning an institutional policy or strategy of the bank, including
				operational policies, anticorruption policies, and sector or thematic
				strategies that were subject to public consultation or public comment period;
				and
									(ii)should provide for
				publication on the Web site of the Department of the Treasury of any official
				position statement issued at the meeting by such United States Executive
				Director at the bank concerning a lending, grant, or guarantee operation which
				would result or be likely to result in significant social or environmental
				effects.
								(B)Redacted
				materialThe Secretary may redact material from the material to
				be made available under subparagraph (A) if the Secretary determines such
				material is too sensitive for public distribution.
							(2)Information
				disclosureThe Secretary shall instruct the United States
				Executive Director at each multilateral development bank to use the voice and
				vote of the United States to make available to the public all draft country
				strategies not less than 120 calendar days prior to consideration of such
				strategies by the board of directors of the bank.
						(c)Strengthening
				Development Bank administrationThe Secretary shall instruct the
				United States Executive Director at each multilateral development bank to
				inform the bank of, and use the voice and vote of the United States to achieve
				at the bank, the following United States policy goals:
						(1)Each multilateral
				development bank should require annual mandatory financial disclosure of any
				possible or apparent conflict of interest by each employee of the bank,
				consultant to the bank, or independent expert to the bank whose duties and
				responsibilities include, through decision or the exercise of judgment, the
				taking of any action regarding—
							(A)contracting or
				procurement;
							(B)developing,
				administering, managing, or monitoring loans, grants, programs, projects,
				subsidies, or other conferred financial or operational benefits provided by the
				bank; or
							(C)evaluating or auditing
				any project, program or entity.
							(2)Each multilateral
				development bank should reform the pressure to lend incentive
				structure at such bank by—
							(A)holding management
				accountable for program and project effectiveness;
							(B)linking project design
				and implementation and results to staff performance appraisals; and
							(C)requiring that staff
				increase its focus on monitoring existing loans.
							(3)Each multilateral
				development bank should continue strengthening whistleblower policies at the
				bank to the level of emerging standards reflected in national and international
				law in the Sarbanes-Oxley Act of 2002 (15 U.S.C. 7201 et seq.), and the
				Inspector General Act of 1978 (5 U.S.C. App.).
						(4)Each multilateral
				development bank should continue strengthening voluntary disclosure programs
				for firms and individuals participating in projects financed by such banks, to
				the level of emerging best-practices as expressed in the Department of Defense
				Guidelines for Voluntary Disclosure and the audit policy of the Environmental
				Protection Agency.
						(5)All loan, credit,
				guarantee, and grant documents and other agreements with borrowers should
				include provisions for the financial resources and conditionality necessary to
				ensure that a person who obtains financial support from a multilateral
				development bank complies with applicable bank policies and national and
				international laws in carrying out the terms and conditions of such documents
				and agreements, including bank policies and national and international laws
				pertaining to the comprehensive assessment and transparency of the activities
				supported, such as those concerning public consultation, access to information,
				public health, safety, and environmental protection.
						(6)Each multilateral
				development bank should develop, if it has not already done so, clear
				procedures setting forth a clear and uniform definition of sanctionable
				misconduct and the circumstances under which a person will be barred from
				receiving a loan, contract, grant, or credit from such bank, should make such
				procedures available to the public, and should make the identities of such
				person available to the public.
						(7)Each multilateral
				development bank should coordinate policies consistent with best practices
				across international institutions on issues including common definitions of
				fraud and corruption, debarment procedures, procurement and consultant
				guidelines, and fiduciary standards so that a person that is debarred by one
				multilateral development bank is ineligible to conduct business with the other
				multilateral development banks during the specified ineligibility
				period.
						(d)Anticorruption
				practices
						(1)Voice and
				voteThe Secretary shall instruct the United States Executive
				Director at each multilateral development bank to inform the bank of the United
				States anticorruption policy described in paragraph (2)(A), and to use the
				voice and vote of the United States to achieve such policy at the bank.
						(2)Anticorruption
				policy
							(A)In
				generalThe anticorruption policy referred to in paragraph (1) is
				a policy that requires a person (including beneficiaries of investment loans
				and grants made by a multilateral development bank), as well as a bidder,
				supplier, or contractor under a contract financed by a multilateral development
				bank to observe the highest standard of ethics during the procurement and
				exception of such a contract. Such a standard of ethics should be consistent
				with those in the Foreign Corrupt Practices Act of 1977 (Public Law 95–213; 91
				Stat. 1496) and in section 27 of the Office of Federal Procurement Policy Act
				(41 U.S.C. 423) and prohibit coercive practices, collusive practices, corrupt
				practices, and fraudulent practices.
							(B)DefinitionsIn
				this paragraph:
								(i)Coercive
				practiceThe term coercive practices means harming
				or threatening to harm, directly or indirectly, persons, or their property, to
				influence the issuance, receipt, execution, or performance of any contract,
				loan, credit, grant, or other conferred financial or operational benefit
				provided by each multilateral development bank.
								(ii)Collusive
				practiceThe term collusive practices means a scheme
				or arrangement between 2 or more bidders, with or without the knowledge of the
				Borrower, designed to establish bid prices at artificial, noncompetitive
				levels.
								(iii)Corrupt
				practiceThe term corrupt practice means the
				offering, giving, receiving, or soliciting, directly or indirectly, of anything
				of value to influence the action of a public official (including staff of a
				multilateral development bank) in the issuance, receipt, execution, or
				performance of any contract, loan, credit, grant, or other conferred financial
				or operational benefit by each multilateral development bank.
								(iv)Fraudulent
				practiceThe term fraudulent practice means a
				misrepresentation or omission of facts in order to influence the issuance,
				receipt, execution, or performance of any contract, loan, credit, grant, or
				other conferred financial or operational benefit by each multilateral
				development bank.
								(e)Strengthening
				Development Bank auditing and procurement
						(1)In
				generalThe Secretary shall instruct the United States Executive
				Director at each multilateral development bank to inform the bank of, and use
				the voice and vote of the United States to achieve at the bank, the United
				States policy goal that each multilateral development bank, that has not
				already done so, should—
							(A)establish an independent
				investigation office and an internal auditing function that is free from
				interference in determining the scope of investigations and internal auditing,
				performing work, and communicating results, and that regularly report to the
				board of directors of the bank;
							(B)adopt and implement an
				internationally recognized internal controls framework, allocate adequate
				staffing and budget to auditing, require external auditor attestations of
				internal controls and of external financial reporting, and conduct forensic
				audits of loans where fraud is suspected;
							(C)develop and formally
				adopt a procedure for the confidential voluntary reporting of misconduct by
				individuals and firms participating in bank-financed projects; and
							(D)adopt, implement, and
				apply consistently internationally accepted procurement practices.
							(2)Corruption
				Investigation Information CenterThe Secretary shall instruct the
				United States Executive Director at each multilateral development bank to
				inform the bank of, and use the voice and vote of the United States to achieve
				at the bank, the United States policy goal that the banks should create a
				Corruption Investigation Information Center to be staffed by the banks and
				charged with maintaining a relational investigative database for use by
				investigators from all the banks. Such database should contain forensic,
				financial, and transnational information pertaining to projects finance by a
				bank that is developed as a result of investigations within a bank, for use by
				all banks as a means to taking collective enforcement action against entities,
				individuals, and officials engaged in corruption in connection with a project
				financed by a bank.
						(3)Independent
				investigative function
							(A)In
				generalThe Secretary shall instruct the United States Executive
				Director at each multilateral development bank to inform the bank of, and use
				the voice and vote of the United States to achieve at the bank, the
				establishment of an independent investigative function to investigate
				corruption in their operational activities.
							(B)ReportEach
				year, the United States Executive Director of each multilateral development
				should submit to the Secretary a report on—
								(i)the status of the
				investigative function at the Director’s bank;
								(ii)the Director’s views as
				to whether the investigative function remains operationally independent and
				capable of carrying out its mission; and
								(iii)what policies,
				practices, or procedures are needed to strengthen the investigative function at
				each bank.
								(f)Compensation for people
				negatively affected by Development Bank projects
						(1)Voice and
				voteThe Secretary shall instruct the United States Executive
				Director at each multilateral development bank to use the voice and vote of the
				United States to achieve the policy described in paragraphs (2) and (3) at the
				bank.
						(2)Compensation
				policyIn consultation with various stakeholders including
				affected communities, each multilateral development bank should develop a
				compensation policy which would apply to each project where compensation,
				including resettlement or rehabilitation assistance, is to be provided to
				persons adversely impacted by the project. The policy should require the
				establishment and financing of an independent and transparent mechanism that is
				responsive to affected communities which will receive and resolve complaints
				from a person who is eligible for compensation if such person finds that the
				compensation is either inadequate or improperly implemented.
						(3)Report on
				resettlementEach multilateral development bank should publish in
				its annual report the number of people that have been resettled by projects
				funded by such bank during the previous fiscal year and report on the
				rehabilitation status of resettled people in relevant project documents.
						(g)EvaluationThe Secretary shall instruct the United
				States Executive Director at each multilateral development bank to inform the
				bank of, and use the voice and vote of the United States to achieve at the
				bank, the following goals:
						(1)Each multilateral
				development bank should make the results of project and nonproject operations
				evaluations available to the public, including through the Internet Web site of
				the bank. Such information should include data on the number of projects
				evaluated per year as a percentage of total projects carried out.
						(2)Each multilateral
				development bank should require that all loans, grants, credits, guarantees,
				policies, and strategies, including budget support, prepared by the bank
				include specific outcome and output indicators to measure results, and that the
				indicators and results be published periodically during the execution and at
				the completion of the appropriate project or program, and at the number of
				years after such completion determined to be appropriate for such loan, grant,
				credit, policy, or strategy.
						(3)Each multilateral
				development bank should promote rigorous independent evaluation of projects and
				policies to ensure that the intent of such projects and policies is realized.
				Each bank should encourage applicants and borrowers to agree, in consultation
				with an independent evaluator or evaluators, to design projects to facilitate
				the evaluation of outcomes. Rigorous independent evaluations should measure the
				impact on those served by a loan, grant, or credit and should have a carefully
				constructed comparison group to help measure the impacts of the loan, grant, or
				credit.
						(h)Qualification
				policy
						(1)Voice and
				voteThe Secretary shall instruct the United States Executive
				Director at each multilateral development bank to encourage the bank to
				implement the qualification policy for borrowing countries described in
				paragraph (2), and use the voice and vote of the United States to achieve such
				policy at each bank.
						(2)Qualification policy
				for borrowing countriesThe qualification policy for borrowing
				countries referred to in paragraph (1) is a policy that requires, in addition
				to the standards in effect on the date of the enactment of the Development Bank
				Reform and Authorization Act of 2005, each multilateral development bank to
				qualify a country for budget support, adjustment lending, policy lending for
				nonproject loans, grants, or credits, or other loans directed to the country’s
				budget based on transparency in procurement and fiduciary requirements and
				requiring the borrowing country to make its budget available to the public
				before funds are disbursed to that country.
						(i)Microfinance and
				business developmentThe
				Secretary shall inform the management of each multilateral development bank and
				the public that it is the policy of the United States to encourage microfinance
				services for the poor and very poor (as that term is defined in section 259 of
				the Foreign Assistance Act of 1961
				(22 U.S.C. 2214a)), and micro-, small-, and medium-enterprise development
				programs, because of the merit of these programs in addressing poverty and
				economic growth, particularly in a country where the government of such country
				ranks poorly in the World Bank Institute’s governance indicators.
					(j)Extractive industry
				transparency
						(1)Requirements for
				resource assistanceThe Secretary shall instruct the United
				States Executive Director at each multilateral development bank to inform the
				bank and the public and use their voice and vote of the United States so that
				any investment, loan, credit, grant, or guarantee made by a multilateral
				development bank for extraction or export of gas, oil, minerals, timber, or
				other natural resources should not be provided unless the recipient government
				has in place, or is taking the necessary steps to establish prior to June 2008,
				functioning systems for—
							(A)accurately accounting for
				all revenues received by a borrowing government from a person and all payments
				to a government in connection with the extraction or export of natural
				resources, such as gas, oil, oil shale, tar sands, coal, any metal, mineral, or
				timber;
							(B)the independent auditing
				of such payments and such revenues by a credible, functionally independent
				auditor applying international auditing standards, and making publicly
				available the auditor’s findings and recommendations;
							(C)verifying government
				receipts against company payments made by each person, including widespread
				dissemination of annual payment information in a manner that does not create
				competitive disadvantage or disclose proprietary information;
							(D)establishing a legal
				framework for disclosure of payments from a person or contracts with a person
				and outlining the level and extent of disclosure or payment information by
				persons in the extractive industries;
							(E)making available to the
				public all contracts between the government of such country or any person owned
				or controlled by such government, and any person that is engaged in the
				extraction or export of natural resources through a project or program
				supported by a bank, unless such disclosure would cause substantial competitive
				harm;
							(F)adopting internal control
				and audit procedures for handling resource revenue receipts through internal
				government accounts or special fund arrangements and clearly describing and
				disclosing to the public the spending of such receipts from such accounts or
				funds;
							(G)establishing a national
				audit body or equivalent organization which is independent of the executive,
				that would provide timely reports for the legislative, and public on the
				financial integrity of government accounts; and
							(H)applying the revenue
				transparency approach described in this paragraph equally and fully to all
				extractive companies operating in the country, including State-owned
				entities.
							(2)Requirements for
				sponsors of resource projectsThe Secretary shall inform the
				management of each multilateral development bank and the public that it is the
				policy of the United States that any multilateral development bank assistance,
				including any investment, loan, or guarantee, provided to public or private
				sector sponsors for the extraction or export of natural resources should be
				provided only if—
							(A)the government of the
				country has in place or is taking necessary steps to establish the functioning
				systems described in subparagraphs (A) through (H) of paragraph (1);
							(B)the sponsors of such
				projects publicly disclose payments made to the government of such country in
				accordance with the legal framework described in subparagraph (D) of paragraph
				(1); and
							(C)agree to contract
				disclosure as described in subparagraphs (D) and (E) of paragraph (1).
							(3)Compliance with
				transparency guidelines prior to approval of assistanceIn
				furtherance of the policy described in paragraphs (1) and (2), not later than 3
				years after the date of the enactment of the Development Bank Reform and
				Authorization Act of 2005, the Secretary shall inform the management of each
				multilateral development bank and the public that it is the policy of the
				United States to oppose any secondary or follow-up investment, loan, credit,
				grant, or guarantee if the recipient government does not have in place the
				systems described in subparagraphs (A) through (H) of paragraph (1).
						(4)Report to
				CongressNot later than June 1, 2006, and annually thereafter,
				the Secretary of the Treasury shall submit to Congress and make available on
				the Web site of the Department of the Treasury, a report that includes, for
				each multilateral development bank, the following:
							(A)A description of the
				assistance approved during the previous fiscal year for a project or program as
				set out in paragraph (1) or (2).
							(B)An assessment of the
				extent to which each country receiving such assistance is implementing a
				program that complies with the policy set out in paragraph (1), based on all
				relevant information including the views of the international institutions and
				of civil society organizations.
							(C)An assessment of the
				extent to which a person that received such assistance has disclosed payments
				to governments and agreed to contract disclosure, as described in subparagraphs
				(D) and (E) of paragraph
				(1).
							.
		6.Sense of Congress on the
			 Extractive Industry Transparency Initiative and
			 G–8 agreementsIt is the sense of Congress that—
			(1)the President should
			 continue promoting the Transparency Initiative of the Group of 8 and the
			 Extractive Industry Transparency Initiative as approaches to help ensure that
			 the revenues from extractive industries contribute to sustainable development
			 and poverty reduction, as such initiatives are voluntary initiatives
			 intended—
				(A)to promote greater
			 transparency of developing country government revenues and expenditures,
			 procurement, concession-granting systems; and
				(B)to work to recover stolen
			 assets and enforce antibribery and anticorruption laws; and
				(2)the United States should
			 strongly support and encourage the carrying out of the agreements of the Group
			 of 8 made at the 2005 Summit at Gleneagles, Scotland, at the 2004 Summit at Sea
			 Island, Georgia, and at the 2003 Summit at Evian, France, to promote
			 transparency in public budgets, including revenues and expenditures, government
			 procurement, public concessions, the granting of licenses with special emphasis
			 on countries with large extractive industries sectors, including the agreements
			 made at the Summit at Gleneagles which called on the World Bank and other
			 multilateral development banks to implement the Extractive Industries
			 Transparency Initiative, and at the Summit at Sea Island which
			 specifically—
				(A)support the efforts of
			 the Public Expenditure and Financial Accountability program at the World Bank
			 to help developing countries achieve accountability in public finance and
			 expenditure and to extend harmonized approaches to the assessment and reform of
			 their public financial, accountability, and procurement systems;
				(B)invite developing
			 countries to prepare anticorruption action plans to implement the commitments
			 of such countries in regional and international conventions; and
				(C)achieve agreement on full
			 disclosure of the World Bank International Development Association’s Country
			 Policy and Institutional Assessment results, with disclosure to begin with the
			 2005 ratings.
				7.Contributions to
			 multilateral development banks
			(a)World
			 BankThe International Development Association Act (22 U.S.C. 284
			 et seq.) is amended by adding at the end the following new section:
				
					23.Fourteenth
				replenishment
						(a)Contribution
				authority
							(1)In
				generalThe United States Governor of the Association is
				authorized to contribute on behalf of the United States $2,850,000,000 to the
				fourteenth replenishment of the resources of the Association.
							(2)Subject to
				appropriationsAny commitment to make the contribution authorized
				by paragraph (1) shall be effective only to such extent or in such amounts as
				are provided in advance in appropriations Acts.
							(b)Authorization of
				appropriationsFor the contribution authorized by subsection (a),
				there are authorized to be appropriated, without fiscal year limitation,
				$2,850,000,000 for payment by the Secretary of the
				Treasury.
						.
			(b)African Development
			 Bank FundThe African Development Fund Act (22 U.S.C. 290g et
			 seq.) is amended by adding at the end the following new section:
				
					218.Tenth
				replenishment
						(a)Contribution
				authority
							(1)In
				generalThe United States Governor of the Fund is authorized to
				contribute on behalf of the United States $407,000,000 to the tenth
				replenishment of the resources of the Fund.
							(2)Subject to
				appropriationsAny commitment to make the contribution authorized
				by paragraph (1) shall be effective only to such extent or in such amounts as
				are provided in advance in appropriations Acts.
							(b)Authorization of
				appropriationsFor the contribution authorized by subsection (a),
				there are authorized to be appropriated, without fiscal year limitation,
				$407,000,000 for payment by the Secretary of the
				Treasury.
						.
			(c)Asian development Fund
			 of the Asian Development BankThe Asian Development Bank Act (22
			 U.S.C. 285 et seq.) is amended by adding at the end the following new
			 section:
				
					32.Eighth
				replenishment
						(a)Contribution
				authority
							(1)In
				generalThe United States Governor of the Bank is authorized to
				contribute on behalf of the United States $461,000,000 to the eighth
				replenishment of the resources of the Fund.
							(2)Subject to
				appropriationsAny commitment to make the contribution authorized
				by paragraph (1) shall be effective only to such extent or in such amounts as
				are provided in advance in appropriations Acts.
							(b)Authorization of
				appropriationsFor the contribution authorized by subsection (a),
				there are authorized to be appropriated, without fiscal year limitation,
				$461,000,000 for payment by the Secretary of the
				Treasury.
						.
			8.Reports to
			 Congress
			(a)Reports from the
			 government accountability Office
				(1)Sense of Congress on
			 access to informationIt is the sense of Congress that—
					(A)to evaluate the
			 compliance of the multilateral development banks with the policies of the
			 United States described in section 1505 of the International Financial Institutions Act, as
			 added by section 5 of this Act, and to prepare the reports required by this
			 section, the Comptroller General of the United States should have full and
			 complete access to financial information relating to the multilateral
			 development banks, including information related to the performance,
			 accountability, oversight, financial transactions, organization, and activities
			 of the multilateral development banks;
					(B)the Secretary should seek
			 to conclude memorandums of understanding with the multilateral development
			 banks to ensure that the United States will have access to documents related to
			 information described in subparagraph (A); and
					(C)the Secretary of the
			 Treasury should facilitate access by the Comptroller General of the United
			 States to the financial information described in subparagraph (A).
					(2)Report on reforms at
			 the multilateral development banksNot later than 1 year after
			 the date of the enactment of this Act, the Comptroller General of the United
			 States shall prepare and submit to the appropriate congressional committees a
			 report on the extent of the implementation of the reforms called for by the
			 Group of 8 or by the Group of 7, starting with the 2000 Okinawa Summit, as
			 delineated in communiqués, chairman’s statements, and other official
			 communication through the summit or finance ministerial processes of the Group
			 of 8 or the Group of 7.
				(3)Report on financial
			 structure of the world bankNot later than 2 years after the date
			 of enactment of this Act, the Comptroller General of the United States shall
			 prepare and submit to the appropriate congressional committees a report on the
			 appropriateness of the World Bank’s equity-loan ratio to best address financial
			 risks and development goals.
				(4)Report on effectiveness
			 of multilateral development banksNot later than 3 years after
			 the date of the enactment of this Act, the Comptroller General of the United
			 States shall—
					(A)conduct a review of the
			 effectiveness of each multilateral development bank in achieving the mission of
			 such bank as set out in the articles of agreement of such bank, specifically
			 poverty reduction and economic development; and
					(B)submit to the appropriate
			 congressional committees a report on the findings of the review.
					(5)Report on consistency
			 of multilateral development bank practices with statutory
			 policiesNot later than 3 years after the date of the enactment
			 of this Act, the Comptroller General of the United States shall prepare and
			 submit to the appropriate congressional committees a report on the extent to
			 which the practices of the multilateral development banks are consistent with
			 the policies of the United States, as expressly contained in Federal law
			 applicable to the multilateral development banks.
				(b)Reports on
			 implementation of policy goals
				(1)Initial
			 reportNot later than September 1, 2006, the Secretary shall
			 submit a report to the appropriate congressional committees that describes the
			 actions taken by the United States Executive Director at each multilateral
			 development bank to implement the policy goals described in this Act and the
			 amendments made by this Act and any other actions that should be taken to
			 implement such goals.
				(2)UpdatesThe
			 Secretary shall submit to the appropriate congressional committees an annual
			 update of the report required by paragraph (1) for each of the fiscal years
			 2007 and 2008.
				
	
		December 8, 2006
		Reported with an amendment
	
